Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 1 of 6
Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 2 of 6
Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 3 of 6
Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 4 of 6
Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 5 of 6
Case 20-21023   Doc 19   Filed 12/16/20 Entered 12/16/20 16:36:40   Desc Main
                           Document     Page 6 of 6
